Citation Nr: 1748087	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran has not been shown to have a hearing disability for VA purposes in either ear.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a Board hearing.

The Veteran was also provided with a VA examination and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for bilateral hearing loss as a result of noise exposure he experienced while on active duty.  At his November 2016 Board hearing, the Veteran testified that he served as an air traffic controller while on active duty.  He also testified that he often performed his work on the flight line and that he was around jets, helicopters, and live shooting.
  
The Veteran underwent a VA examination in July 2012, at which he reported experiencing hearing difficulties, more so in the left ear, for approximately 20 years.  The examiner noted that the Veteran had served in the Army from 1977-1978 as an Air Traffic Controller, and reported a history of military noise exposure which included weapon fire (he reported using hearing protection).  The Veteran
also reported occupational noise exposure which included 12 years of working in construction (he denied using hearing protection).  Recreational noise exposure was denied.

The examiner noted that the enlistment audiogram from October 1976  showed normal hearing sensitivity bilaterally, and that the separation audiogram in April 1978 showed normal hearing sensitivity bilaterally.  Additionally, an audiogram from May 1978 during the Veteran's time in the National Guard showed normal hearing sensitivity bilaterally with the exception of a mild loss at 6000 Hz in the left ear.  Another periodic audiogram in February 1982 again showed normal hearing bilaterally.  Audiometric testing was conducted, but did not show hearing loss for VA purposes. 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board does not dispute the Veteran's assertions of military noise exposure, as described above.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must cause hearing loss for VA purposes.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

In this case, the evidence of record does not show that the Veteran has, at any time during the course of his appeal, had hearing loss for VA purposes in either ear.
 
The Board acknowledges the Veteran's belief that he has hearing loss as a result of military noise exposure.  However, while he, as a lay person, is competent to report what comes to him through his senses, such as diminished hearing acuity, he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing hearing loss for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish a hearing loss disability for VA purposes.  While his hearing may not be what it once was, this hearing is still within a range of normal for VA purposes.  
 
In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


